DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7 and 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the previous 112(a) rejection, the Examiner thanks Applicant for clarification of which devices in the specification corresponds to the devices recited in the claims.  While the record is now clear, the Examiner recommends amending the claims to recite the devices defined in the specification.  Applicant has claimed a first external apparatus and has clarified that the first external apparatus corresponds to a second image processing apparatus in the specification, which uses inconsistent language between the claims and specification.  Therefore, the Examiner recommends using consistent language between the claims and specification of the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (U.S. Patent No. 5,883,621) in view of Young (U.S. Patent Application Publication 2005/0066048).
	Referring to claim 1, Iwamura discloses an electronic apparatus comprising a communicator configured to communicate with a first external apparatus and a second external apparatus (see Figure 1 and Column 3, Lines 20-65 for electronic apparatus IRD 100 at a top node that has circuitry to communicate with multiple devices over an IEEE network, therefore the IEEE network itself or the IEEE devices interface can be interpreted as the communicator).
see Figure 10 and Column 8, Lines 11-42 for requesting to record DVD data from DVD Player to a DVCR1 or DVCR2).
	Iwamura also discloses that the processor receives the file from the first external apparatus (see Figure 12 and Column 8, Lines 57-65) based on a filename format of the file (see Column 9, Lines 1-12 for the file that has been written to the DVCR2 has a filename, therefore the file that is transferred/received is based on the filename), writing of which is permitted (see Column 9, Lines 1-12 for the file that has been written to the DVCR2 has a write protection field indicating if the file can be written to another device, therefore the file that is transferred/received indicates if writing is permitted).
	Iwamura discloses making the received file be selectively stored in the second external apparatus (see Column 8, Lines 38-41 for storing the selected DVD file to DVCR2 or DVCR1).
	Iwamura fails to teach that in response to receiving a request for writing a file one the second external apparatus from the first external apparatus, identify whether a filename format of the file is permitted to write on the second external apparatus based on information about the permitted filename format and based on identifying that the filename format of the file is permitted control the received file to be stored in the second external apparatus and further based on identifying that the filename format of the file is not permitted prevent the file being from stored in the second external apparatus.
see Paragraphs 0024-0025 for a first external apparatus requesting to store a particular piece of content and identifying an archival file format permitted to be written by the first apparatus and transmitted by a second external apparatus and further note that the WMA file format additionally includes copy protection information further identifying that file format is permitted to be stored).
Young also discloses that based on identifying that the filename format of the file is permitted control the received file to be stored in the second external apparatus (see Paragraph 0025).
Young also discloses that based on identifying that the filename format of the file is not permitted prevent the file being from stored in the second external apparatus (see Paragraphs 0021 and 0026).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the file transfer system, as taught by Iwamura, using the file copy permission system, as taught by Young, for the purpose of providing an online selling of desirable content to customers (see Paragraph 0001 of Young).

	Referring to claim 10, see the rejection of claim 1.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (U.S. Patent No. 5,883,621) in view of Young (U.S. Patent Application Publication 2005/0066048) in further view of Maucher (U.S. Patent Application Publication 2004/0250086).
	Referring to claims 2 and 11, Iwamura and Young disclose all of the limitations of claim 1, but fail to teach that the processor is configured to receive the file based on an extension of the file, the writing of which is permitted, but prevent the file from being received based on an extension of the file, the writing of which is not permitted.
	Maucher discloses a processor configured to receive the file based on an extension of the file, the writing of which is permitted, and prevent the file from being received based on an extension of the file, the writing of which is not permitted (see Paragraph 0031).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the file transfer system, as taught by Iwamura and Young, using the file extension permission functionality, as taught by Maucher, for the purpose of protecting a computer system from software misuse and from the execution of malicious code (see Paragraph 0001 of Maucher).


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (U.S. Patent No. 5,883,621) in view of Young (U.S. Patent Application Publication 2005/0066048) in further view of Maucher (U.S. Patent Application .

	Referring to claims 3 and 12, Iwamura, Young and Maucher teach all of the limitations of claim 2, but fail to teach a database to define extensions of which the writing is permitted, wherein the processor is configured to identify whether the file comprises the extension, the writing of which is permitted, by searching the database.
	Safa a database to define extensions of which the writing is permitted, wherein the processor is configured to identify whether the file comprises the extension, the writing of which is permitted, by searching the database (see Paragraphs 0016 and 0019).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the file transfer system and extension permission functionality, as taught by Iwamura, Young and Maucher, using the file extension database, as taught by Safa, for the purpose of preventing the infection of a computer by a virus program (see Paragraph 0003 of Safa).


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (U.S. Patent No. 5,883,621) in view of Young (U.S. Patent Application Publication 2005/0066048) in further view of Sato et al. (U.S. Patent Application Publication 2001/0043272).
Referring to claims 4 and 13, Iwamura and Young discloses all of the limitations in claim 1, but fails to teach that a processor is configured to perform a validity check of the received file, store the file having passed the validity check in the second external apparatus, and delete the file having failed to pass the validity check not to be stored in the second external apparatus.
	Sato discloses that a processor is configured to check validity of the received file, store the file passed the validity check in the second external apparatus, and delete the file failed to pass the validity check not to be stored in the second external apparatus (see Paragraph 0236).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the file transfer system, as taught by Iwamura and Young, using the validity check functionality, as taught by Sato, for the purpose of a content of error can be informed in detail with respect to an image read request (see the bottom of Paragraph 0236 of Sato).


	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (U.S. Patent No. 5,883,621) in view of Young (U.S. Patent Application Publication 2005/0066048).
	Referring to claim 7, Iwamura discloses all of the limitations of claim 1, but fails to teach that the processor is configured to selectively identify the filename format of the file, based on whether an account of the first external apparatus has writing authority, in response to a writing request of the file received from the first external apparatus.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the file transfer system, as taught by Iwamura, using the user account permission, as taught by the Examiner’s statement of Official Notice, for the purpose of only providing select users permission to write files to storage.


Allowable Subject Matter
Claims 5-6, 8-9 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


April 20, 2021